      Case 2:20-cv-00523-SMB Document 34 Filed 12/07/20 Page 1 of 2



 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     LESLEY FARBY
 3   Assistant Branch Director
     ERIC J. SOSKIN
 4
     Senior Trial Counsel
 5   Pennsylvania Bar No. 200663
     U.S. Department of Justice
 6
     Civil Division, Federal Programs Branch
 7   1100 L Street NW, Room 12002
     Washington, DC 20530
 8   Tel: (202) 353-0533
 9   Fax: (202) 616-8470
     Email: Eric.Soskin@usdoj.gov
10   Attorneys for Intervenor United States of America
11
                             UNITED STATES DISTRICT COURT
12
                                   DISTRICT OF ARIZONA
13
14
       Carlos D. Travieso,                                      2:20-cv-00523-SMB
15
                             Plaintiff,                    NOTICE OF AUTHORITY
16
              vs.
17
18     GLOCK, et al.,
19                           Defendants.
20
21
22          In the brief filed by the United States in this matter, see ECF No. 30, the United
23   States noted to the Court the existence of a decision of an intermediate state appellate
24   court in Pennsylvania, Gustafson v. Springfield, et al., slip op. 38-40, 57-59, 2020 PA
25   Super. 239, No. 207-WDA-2019 (Sept. 28, 2020).
26          This decision, which was issued the day before the filing of the United States’s
27   brief, is also the subject of Plaintiff’s Notice of Supplemental Authority, ECF No. 31.
28          The United States now writes to provide this Court with notice that the appellate
      Case 2:20-cv-00523-SMB Document 34 Filed 12/07/20 Page 2 of 2




 1   opinion in Gustafson has been withdrawn, pursuant to a per curiam order of that court.
 2   See No. 207-WDA-2019 (Pa. Super. Ct. Dec. 3, 2020) (attached as Exhibit A).
 3             The appeal in Gustafson is now set to be listed before the “next available en banc
 4   panel” of the Pennsylvania Superior Court, with new briefing to occur prior to hearing.
 5   See id.
 6
 7             RESPECTFULLY SUBMITTED,
 8
 9             December 7, 2020                  JEFFREY BOSSERT CLARK
10                                               Acting Assistant Attorney General

11                                               LESLEY FARBY
                                                 Assistant Branch Director
12
13                                               By: /s/ Eric J. Soskin
                                                 ERIC J. SOSKIN
14                                               Senior Trial Counsel
15                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
16                                               Attorneys for Defendant
17                                               United States of America
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
